Case: 2:18-cv-00966-EAS-EPD Doc #: 48 Filed: 03/20/19 Page: 1 of 2 PAGEID #: 364



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
WILLIAM SCHMITT, JR., et al.,                 :
                                              :
         Plaintiffs,                          : Case No. 2:18-cv-966
                                              :
             v.                               : Judge Edmund Sargus, Jr.
                                              :
OHIO SECRETARY OF STATE, et al.,              : Magistrate Judge Elizabeth Deavers
                                              :
                                              :
        Defendants.                           :

         AGREED MOTION TO STAY BRIEFING ON PLAINTIFFS’ MOTION
            FOR ATTORNEYS’ FEES AND COSTS PENDING APPEAL

       Defendants Ohio Secretary of State and the Portage County Board of Elections and

Plaintiffs William Schmitt, Jr., Chad Thompson, and Debbie Blewitt respectfully submit this

Agreed Motion to Stay Briefing on Plaintiffs’ Motion for Attorneys’ Fees and Costs.

       On February 11, 2019, this Court issued a Final Judgment (Doc. 37) in this matter.

Subsequently, on March 12, 2019 Defendant Ohio Secretary of State filed a Notice of Appeal

(Doc. 41) to the United States Court of Appeals for the Sixth Circuit.

       On March 15, 2019, Plaintiffs filed a Motion for Attorneys’ Fees and Costs pursuant to

Fed. R. Civ. P. 54(d) and S.D. Ohio Civ. R. 54.2 (Doc. 45). In light of the pending appeal and in

the interest of the efficient use of the Court’s resources and to avoid potential repetition,

Plaintiffs and Defendants respectfully request that the Court permit them to delay briefing of

Plaintiffs’ Motion for Attorneys’ Fees and Costs. The parties propose that briefing would begin

with Plaintiffs filing their memoranda in support of their motion for attorneys’ fees and costs 45

days after a mandate is issued by the United States Court of Appeals for the Sixth Circuit

pursuant to Fed. R. App. P. 41.
Case: 2:18-cv-00966-EAS-EPD Doc #: 48 Filed: 03/20/19 Page: 2 of 2 PAGEID #: 365



Respectfully submitted,


                                                    DAVE YOST
                                                    OHIO ATTORNEY GENERAL

/s/Mark R. Brown (per email authority)              /s/ Renata Y. Staff
MARK R. BROWN (0081941)*                            SARAH E. PIERCE (0087799)*
 *Trial Attorney for Plaintiffs                     *Lead Counsel
303 East Broad Street                               RENATA Y. STAFF (0086922)
Columbus, OH 43215                                  Assistant Attorneys General
Tel. (614) 236-6590                                 Constitutional Offices Section
Fax (614) 236-6956                                  30 East Broad Street, 16th Floor
mbrown@law.capital.edu                              Columbus, Ohio 43215
                                                    Tel: 614-466-2872 | Fax: 614-728-7592
MARK G. KAFANTARIS (0080392)                        sarah.pierce@ohioattorneygeneral.gov
625 City Park Avenue                                renata.staff@ohioattorneygeneral.gov
Columbus, Ohio 43206
(614) 223-1444                                      Counsel for Defendant
(614) 300-5123(fax)                                 Ohio Secretary of State Frank LaRose
mark@kafantaris.com

Counsel for Plaintiffs                              /s/ Christopher J. Meduri (per email
                                                    authority)
                                                    CHRISTOPHER J. MEDURI (0065072)
                                                    Chief Assistant Prosecuting Attorney
                                                    241 South Chestnut Street
                                                    Ravenna, Ohio 44266
                                                    (330) 297-3850 telephone
                                                    (330) 297-4594 facsimile
                                                    cmeduri@portageco.com

                                                    Counsel for Defendant
                                                    Portage County Board of Elections

                                  CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Agreed Motion to Stay Briefing on Plaintiffs’ Motion

for Attorneys’ Fees and Costs Pending Appeal was filed electronically on March 20, 2019.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

                                               /s/ Sarah E. Pierce
                                               SARAH E. PIERCE (0087799)
                                               Assistant Attorney General
